Citation Nr: 1642523	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-25 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from September 1960 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits currently sought on appeal.  

In October 2014 the Board reopened the Veteran's claim and remanded it for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder did not have its onset in service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in August 2008 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STR), VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA mental health examination in January 2016.  The VA examiner reviewed the claims file, to include the service treatment records, and considered the Veteran's lay statements.  After conducting an appropriate evaluation of the Veteran, the examiner opined as to whether the Veteran's acquired mental health disorder was related to service.  The VA examination report is adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported her conclusion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In October 2014, the Board remanded the claim for procurement of outstanding VA and private treatment records and for a VA examination to determine the nature, onset, and etiology of the Veteran's acquired psychiatric disorder(s).  In April 2015 the RO sent a letter to the Veteran requesting that he identify any private treatment records that should be considered with his claim and identify the dates and locations of treatment at VA medical facilities.  The response from the Veteran's attorney was to the effect she did not have the requested information.  See June 2015 Correspondence.  The Veteran was afforded a VA psychiatric examination in January 2016.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As noted above, the first element of service connection requires evidence of a present disability.  The evidence of record notes several psychiatric disabilities, including post traumatic stress disorder (PTSD), with an impression of anxiety disorder documented first in the 1980's.  To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2015).  The Veteran has not asserted and the evidence does not show that he was exposed to an in-service stressor, however, and therefore this diagnosis will not be further discussed.  

As the Veteran has current diagnoses, the issue that remains disputed is whether the Veteran's acquired psychiatric disorder is related to service. 

The Veteran's service treatment records indicate that in January 1961, the Veteran was admitted to a closed neuropsychiatric ward following emergency psychiatric evaluation.  The Veteran was brought to the dispensary after he was found sitting outside the barracks in very cold weather without a jacket.  The Veteran was incoherent when questioned and his equipment was in a state of disarray.  After a mental health evaluation, he was diagnosed to have a personality disorder (inadequate personality, with dull-normal intelligence and schizoid trends, manifested by blocking, anxiety, retardation and poor adaptability) and it was recommended that the Veteran be separated from service.  Since personality disorders are not considered diseases or injuries within the meaning of applicable legislation, this diagnosis does not support an award of service connection.  38 C.F.R. §§  3.303(c), 4.9.  

To address the question of whether current disability may be related to the in-service presentation, the Veteran was examined for VA purposes in January 2016.  The January 2016 VA examiner, who using current classifications characterized the in-service episode as a brief psychotic reaction, opined that the Veteran's current disorders are not related to his episode in service.  The examiner reasons as follows: 
Currently [the Veteran's] diagnoses include: major depression and panic disorder.  These two diagnoses do not appear to be related to the episode that he experience while in the hospital [in service].  Aside from a period in 1987, when he was noted to have auditory hallucinations and paranoia and received Haldol for these thoughts, he has not had much documentation over time in his treatment records for any type of psychotic processes.  Although he currently does endorse psychotic processes during the interview, he does not appear to be bothered by these and they seem somewhat atypical for what one would see if the individual were having major depressive disorder with psychotic features.
Although it is difficult to make an accurate diagnosis based on records from 1961 and comparing to the Veteran's current state and psychiatric issues, it does appear that his current issues center more around depression and panic attacks, whereas his episode that resulted in the psychiatric hospitalization while in service, was more of a confused state and possibly some auditory hallucination at that time.  These two problems do not appear to be related nor do they appear to be a progression of the same illness.

Other evidence addressing the nexus element includes a May 2009 letter from a private medical service provider at Fairmont Medical Clinic, which stated that the Veteran suffers from anxiety attacks that "in my medical opinion is possibly related to his military service based on his medical records that I have reviewed."  

Similarly, in an August 2009 statement, a physician's assistant, K. Sampson who also apparently authored the May 2009 document, related "In my medical opinion the current exciting (sic) medical conditions are related to or possibly related to his military service according to service medical records that I have reviewed."  

Finally, in a February 2012 letter, E.O. Lynch, RN. expressed the view that the Veteran's mental illness began while in service and persisted since that time. 

The Board has carefully considered this information, but finds the January 2016 examination report more probative than the private nexus opinions because it includes a detailed rationale and explanation of the Veteran's relevant medical history as well as consideration of the Veteran's lay statements.  The private opinions of record are speculative at best, and in the case of nurse Lynch, it does not identify the particular mental illness to which she refers, and in any event offers only scant analysis and appears to rely on the Veteran's currently reported history which is not entirely consistent with the history he reported in service.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the Board finds that the medical opinions do not provide a basis for service connection. 

The Veteran, through his representative, has asserted that the January 2016 VA examination is inadequate.  See March 2016 Correspondence.  The Veteran argues that the examiner failed to provide an adequate rationale for his opinion and failed to adequately consider the Veteran's lay statements and his family's (the Veteran's wife) statements.  The Board must reject this assertion.  The examiner, a psychiatrist, possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, VA operates under the benefit of the presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)).  This presumption has not been rebutted.  Moreover, the 2016 VA examination report specifically cites to the statement from the Veteran's wife and includes a comprehensive history corresponding to the Veteran's lay statements.  Therefore, the assertion this was not considered by the 2016 VA examiner is simply mistaken.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


